DETAILED ACTION
	This office action is in response to the divisional (DIV) application and claims filed on August 27, 2021.  This application is a DIV of U.S. Application No. 16/670,240, which has matured into U.S. Patent No. 11,105,997 B2.
Claims 1-20 are pending, with claims 1, 8, and 15 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 13, 2021 and August 27, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (six (6) pages) were received on August 27, 2021.  These drawings are acknowledged.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: regarding claims 7 and 14, the use of positive claim language is respectfully requested in an amendment to these claims.  For example, using “conditional” or “if” language such as “may be defined by” does not positively require such features (the “may not” be there also).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Ishii CN 110346881 A (at least via dates of 4/4/2019 and/or 4/5/2018 in JP document).
Ishii CN 110346881 A teaches (ABS; Fig. 2, 3, 4, 9, 16-18; corresponding text, see English translation; Claims) an optical transceiver (and fiber “holding device” and “tray”; for independent claims 8 and 15) module (as in Figs. 2, 4, 9, etc.), comprising: a printed circuit board assembly (PCBA) (“circuit substrate” on “printed board” 13), a hub (see Fig. 9, the “hub” is where fiber(s) are wound/wrapped); a first track (for fiber(s) from 1st O/E element 12) configured to hold and guide a first optical fiber from a receiver optical sub-assembly (“ROSA”, element(s) 12 is defined in CN ‘881 as of the receiving type) optical port around the hub (as in Fig. 9, also shown at right of Fig. 3; further types of “tracks” shown in Figs. 17 and 19) to a ROSA ferrule of a customer interface of a local connector port 4 (although the express word “ferrule” is not in the English translation of CN ‘881, such element at 4 is both a ferrule connector as well as an area where a customer can “interface” consistent with Applicant’s specification in Figs. 1, 3, 4, etc.); and a second track (for the fiber(s) from 2nd O/E element 11) configured to hold and guide a second optical fiber from a transmitter optical sub-assembly (“TOSA”, element(s) 11 is defined in CN ‘881 as of the transmitting type) optical port around the hub (as in Fig. 9, also shown at left of Fig. 3; further types of “tracks” shown in Figs. 17 and 19) to a TOSA ferrule of the customer interface of a local connector port 4 (although the express word “ferrule” is not in the English translation of CN ‘881, such element at 4 is both a ferrule connector as well as an area where a customer can “interface” consistent with Applicant’s specification in Figs. 1, 3, 4, etc.), which clearly, fully meets Applicant’s claimed structural limitations for independent claims 1, 8, and 15.  

Regarding dependent claims 2, 9, and 16, at least part of the track(s) as shown in CN ‘881 Fig. 9 have a circular shape (at right of Fig. 9 for the track(s)), which meets all structure of these claims and such features would inherently have a radius greater than or equal to a minimum bending radius for proper storage and/or coupling.  
Regarding claims 3, 10, and 17, the second track features for the TOSA element in CN ‘881 will inherently hold the 2nd fiber in place to prevent at least one (or all) of the functional elements (CN ‘881 is not desired to intentionally “bend”, “kink”, “pinch”, “stretch”, and “compress” the fibers around the track(s)).  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 4, 11, and 18, the way in which the transceiver / tray / holding device holds the first and second fibers inherently prevents at least some unwanted damage from the components of the PCBA 13.  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 5-7, 12-14, and 19-20, the ROSA track in CN ‘881 aligns the ROSA 12 to the ferrule at the output for user interface (claims 5, 12, 19), and is around a hub that includes a plurality of sectioned features (see Fig. 9), at least one of which can be considered as a “divider” or “support”.  Note the breadth of dependent claim 7 for such features as “may be defined by one or more.”  Accordingly, all structure of the ROSA side track is met by CN ‘881.  Further, note the multiple distinct features of the track in at least Figs. 17 and 19 of CN ‘881 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. US 2019/0154942 A1, and further in view of Ishii CN 110346881 A.
Regarding independent claims 1, 8, and 15, Sakurai et al. US 2019/0154942 A1 teaches (ABS; Figs. 1, 10; corresponding text, see paragraphs [0026] – [0036]; Claims) teaches an optical transceiver (and fiber “holding device” and “tray”; for independent claims 8 and 15) module (as in Figs. 1 and 10), comprising: a printed circuit board assembly (PCBA) 10, a hub (see Figs 1 and 10 the central area where fiber(s) are wound/wrapped in a “hub” defined by 20 and 30); a first track (for fiber(s) from 1st O/E element 3) configured to hold and guide a first optical fiber from an optical sub-assembly optical port 3 around the hub to a connecting area of a customer interface of a local connector port (at 5); and a second track (for the fiber(s) from 2nd O/E element 4) configured to hold and guide a second optical fiber from an optical sub-assembly optical port 4 around the hub to connecting area of the customer interface of a local connector port 5 (2nd location therein).
Regarding independent claims 1, 8, and 15, there is no express and exact teaching that the “parts 3 and 4” are TOSA and ROSA for a transmitting and receiving optical sub-assembly.  Sakurai ‘942 is silent to the exact type of parts 3 and 4 on the PCBA 10, and describes them at least as “optical devices” ([para 0031]).  Further, Sakurai ‘942 does not expressly and exactly teach that the port for the output to the customer (at 5, Figs. 1 and 10) is a “ferrule” of a local connector port.  
Ishii CN 110346881 A teaches (ABS; Fig. 2, 3, 4, 9, 16-18; corresponding text, see English translation; Claims) an optical transceiver (and fiber “holding device” and “tray”; for independent claims 8 and 15) module (as in Figs. 2, 4, 9, etc.), comprising: a printed circuit board assembly (PCBA) 13, with optical sub-assemblies to include TOSA 11 and ROSA 12, and using an inherent “ferrule” connector (at 4) for an interface to the customer at a connection port.
Since Sakurai US ‘942 and Ishii CN ‘881 are both from the same field of endeavor, the purposes disclosed by Ishii CN ‘881 would have been recognized in the pertinent art of Sakurai US ‘942.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Ishii CN ‘881, to use a TOSA and ROSA for the optical components, having transmitting and receiving functions, and to use a ferruled optical connector port for the customer interface, in the base device of Sakurai US ‘942, because Sakurai was silent to the exact optical parts, and to recognize a ferrule as a ubiquitous optical connector.  Further, there would have been no undue burden to recognize a TOSA/ROSA for the optical parts 3 and 4 of Sakurai, and having a ferruled optical connector at the customer interface would have been easily implemented without burden upon one having ordinary skill in the art at the time of the effective filing of the current application.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claims 1, 8, and 15 are found obvious over Sakurai US ‘942 and further in view Ishii CN ‘881.
Regarding dependent claims 2-7, 9-14, and 16-20, note the 35 U.S.C. 102 rejections above and to Ishii CN ‘881.  And further of note regarding those features for the combination of Sakurai/Ishii:
Regarding dependent claims 2, 9, and 16, at least part of the track(s) as shown in CN ‘881 Fig. 9 have a circular shape (at right of Fig. 9 for the track(s)), which meets all structure of these claims and such features would inherently have a radius greater than or equal to a minimum bending radius for proper storage and/or coupling.  
Regarding claims 3, 10, and 17, the second track features for the TOSA element in CN ‘881 will inherently hold the 2nd fiber in place to prevent at least one (or all) of the functional elements (CN ‘881 is not desired to intentionally “bend”, “kink”, “pinch”, “stretch”, and “compress” the fibers around the track(s)).  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 4, 11, and 18, the way in which the transceiver / tray / holding device holds the first and second fibers inherently prevents at least some unwanted damage from the components of the PCBA 13.  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 5-7, 12-14, and 19-20, the ROSA track in CN ‘881 aligns the ROSA 12 to the ferrule at the output for user interface (claims 5, 12, 19), and is around a hub that includes a plurality of sectioned features (see Fig. 9), at least one of which can be considered as a “divider” or “support”.  Note the breadth of dependent claim 7 for such features as “may be defined by one or more.”  Accordingly, all structure of the ROSA side track is met by CN ‘881.  Further, note the multiple distinct features of the track in at least Figs. 17 and 19 of CN ‘881 as well.
For these reasons, all dependent claims 2-7, 9-14, and 16-20 would have been obvious over Sakurai and further in view of Ishii (as a combination).  KSR.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura JP 2020 046585 A, and further in view of Ishii CN 110346881 A.
Regarding independent claims 1, 8, and 15, Kawamura JP 2020 046585 A teaches (ABS; Figs. 1, 2, 5, 9; corresponding text, see English translation; Claims) teaches an optical transceiver (and fiber “holding device” and “tray”; for independent claims 8 and 15) module (as in Fig. 2), comprising: a printed circuit board assembly (PCBA) 13, a hub (see Fig. 2 and the area defined by L2 as the “hub area” where fiber(s) are wound/wrapped); a first track (for fiber(s) from 1st O/E element 12) configured to hold and guide a first optical fiber from an optical sub-assembly optical port 12 around the hub to a connecting area of a customer interface of a local connector port (4a (4)); and a second track (for the fiber(s) from 2nd O/E element 12) configured to hold and guide a second optical fiber from an optical sub-assembly optical port 12 around the hub to connecting area of the customer interface of a local connector port  (2nd location therein of 4a (4)).
Regarding independent claims 1, 8, and 15, there is no express and exact teaching that the optical modules 12 / and 2nd 12 are TOSA and ROSA for a transmitting and receiving optical sub-assembly.  Kawamura JP ‘585 is silent to the exact type of modules 12 on the PCBA 13, and describes them at least as “optical modules” (pages 3-4 of English translation).  Further, Kawamura JP ‘585 does not expressly and exactly teach that the port for the output to the customer (at 4a (4), Fig. 2) is a “ferrule” of a local connector port.  
Ishii CN 110346881 A teaches (ABS; Fig. 2, 3, 4, 9, 16-18; corresponding text, see English translation; Claims) an optical transceiver (and fiber “holding device” and “tray”; for independent claims 8 and 15) module (as in Figs. 2, 4, 9, etc.), comprising: a printed circuit board assembly (PCBA) 13, with optical sub-assemblies to include TOSA 11 and ROSA 12, and using an inherent “ferrule” connector (at 4) for an interface to the customer at a connection port.
Since Kawamura JP ‘585 and Ishii CN ‘881 are both from the same field of endeavor, the purposes disclosed by Ishii CN ‘881 would have been recognized in the pertinent art of Kawamura JP ‘585
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Ishii CN ‘881, to use a TOSA and ROSA for the optical components, having transmitting and receiving functions, and to use a ferruled optical connector port for the customer interface, in the base device of Kawamura JP ‘585, because Kawamura was silent to the exact optical parts, and to recognize a ferrule as a ubiquitous optical connector.  Further, there would have been no undue burden to recognize a TOSA/ROSA for the optical parts 12 of Kawamura, and having a ferruled optical connector at the customer interface would have been easily implemented without burden upon one having ordinary skill in the art at the time of the effective filing of the current application.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claims 1, 8, and 15 are found obvious over Kawamura JP ‘585 and further in view Ishii CN ‘881.
Regarding dependent claims 2-7, 9-14, and 16-20, note the 35 U.S.C. 102 rejections above and to Ishii CN ‘881.  And further of note regarding those features for the combination of Kawamura/Ishii:
Regarding dependent claims 2, 9, and 16, at least part of the track(s) as shown in CN ‘881 Fig. 9 have a circular shape (at right of Fig. 9 for the track(s)), which meets all structure of these claims and such features would inherently have a radius greater than or equal to a minimum bending radius for proper storage and/or coupling.  
Regarding claims 3, 10, and 17, the second track features for the TOSA element in CN ‘881 will inherently hold the 2nd fiber in place to prevent at least one (or all) of the functional elements (CN ‘881 is not desired to intentionally “bend”, “kink”, “pinch”, “stretch”, and “compress” the fibers around the track(s)).  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 4, 11, and 18, the way in which the transceiver / tray / holding device holds the first and second fibers inherently prevents at least some unwanted damage from the components of the PCBA 13.  Accordingly, all structure is met by CN ‘881 for these claims.
Regarding claims 5-7, 12-14, and 19-20, the ROSA track in CN ‘881 aligns the ROSA 12 to the ferrule at the output for user interface (claims 5, 12, 19), and is around a hub that includes a plurality of sectioned features (see Fig. 9), at least one of which can be considered as a “divider” or “support”.  Note the breadth of dependent claim 7 for such features as “may be defined by one or more.”  Accordingly, all structure of the ROSA side track is met by CN ‘881.  Further, note the multiple distinct features of the track in at least Figs. 17 and 19 of CN ‘881 as well.
For these reasons, all dependent claims 2-7, 9-14, and 16-20 would have been obvious over Kawamura and further in view of Ishii (as a combination).  KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and B:

-Reference A to Aoki ‘262 is pertinent to an optical module with circuit board, TOSA, ROSA, hub with tracks for optical fibers, and output (see Fig. 2 and para [0026]).
-Reference B to Gilliland ‘509 is pertinent to a multi-port pluggable transceiver using a ferruled optical connector and LC customer interfaces (Figs. 1 and 3).

16.	Applicant’s cooperation is requested to amend substantial structural features into each independent claim (1, 8, and 15) in order to address the broad original claim scope that can be anticipated, or found reasonably obvious, by a plethora of prior art references.  Also note Aoki US ‘262, which pertains to the inventive concept in particular fashion (see para [0026]).  

17.	Of particular note is there is nothing in the independent claims (1, 8, and 15) themselves that preclude the “first track” and the “second track” from being the same track.  Notwithstanding such a comment, see Macall US 9,519,117 B2 for two separate circular tracks around a hub to route optical fiber(s).  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             November 2, 2022